IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                November 14, 2008
                                No. 07-40891
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

FRANCISCO JAVIER BARRAZA-MUNOZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-442-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Francisco Javier Barraza-Munoz appeals the sentence of 70 months of
imprisonment imposed following his plea of guilty to one count of being
unlawfully present in the United States following deportation, a violation of
8 U.S.C. § 1326. Barraza-Munoz argues that in light of Gall v. United States,
128 S. Ct. 586 (2007), and Kimbrough v. United States, 128 S. Ct. 558 (2007), his
sentence should be vacated and remanded.          He asserts that this court’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40891

precedent improperly restricted the district court’s ability to deviate from the
Guidelines absent extraordinary circumstances, a standard rejected in Gall.
Barraza-Munoz also challenges the imposition of a 16-level enhancement
pursuant to U.S.S.G. § 2L1.2, asserting that the Guideline is flawed and not
entitled to deference.
      At sentencing, Barraza-Munoz generally argued that the guidelines range
was excessive for this offense and that he should receive a below-guidelines
sentence, but he did not raise the specific challenges to his sentence that he
raises here: that the sentencing regime was unduly restrictive and the 16-level
enhancement flawed and not entitled to deference. Accordingly, we review those
arguments for plain error. See United States v. Rodriguez-Rodriguez, 520 F.3d
381, 387-88 (5th Cir. 2008); United States v. Campos-Maldonado, 531 F.3d 337,
339 (5th Cir. 2008).
      Barraza-Munoz fails to provide evidence sufficient to support either of his
claims, and the record does not reveal any additional support. We follow our
holdings on similar challenges in Rodriguez-Rodriguez and Campos-Maldonado,
and we conclude that Barraza-Munoz has failed to demonstrate any reversible
plain error.
      The judgment of the district court is AFFIRMED.




                                       2